Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/05/2021.  Claims 1-5, 7, and 9-20 are pending.  Claims 1 and 13 are independent.  Claims 13-20 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Pub. No.: 2012/0065665) in view of Aranyi (US Pub. No.: 2007/0272722).

Aranyi teaches, in the same field of endeavor (anvil head assembly of a circular stapling system), providing an anvil head assembly (214, Fig. 14) of an anvil assembly (the anvil assembly 200 shown in Fig. 14) capable of being tilted relative to a central rod 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention of Williams to include the anvil head assembly be capable to be tilted relative a central rod assembly of the anvil head assembly; inserting the anvil head assembly in a tilted position in relationship to the central rod assembly of the anvil assembly; and moving the anvil head assembly from the tilted position to an operative position as taught by Aranyi in order to obtain the advantage of facilitating the insertion and removal of the anvil head into and out the body in a less traumatic way to the body tissue (Paras. [0007]-[0011]).
Claims 3-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Pub. No.: 2012/0065665) in view of Aranyi (US Pub. No.: 2007/0272722) as applied to claims 2 and 17 above, and further in view of Scheib et al. (US Pub. No.: 2017/0042544).
Regarding claims 3-5 and 18, Williams in view of Aranyi discloses substantially all the limitations of the claim.  Aranyi further discloses removing the anvil head assembly to the tilted position prior to removing the anvil head assembly (Para. [0011]).  However, neither Williams nor Aranyi discloses how the anvil is removed from the body, such as removing the anvil assembly from the abdominal cavity is conducted through the incision; and separating the anvil assembly from the anvil retainer before removing the anvil assembly from the abdominal cavity.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention of Williams in view of Aranyi to include removing the anvil assembly from the body cavity proximally through an opening, such as the incision of Williams, through which the anvil assembly extends; and separating the anvil assembly from the anvil retainer before removing the anvil assembly from the body cavity as taught by Scheib as a way of facilitating the removal of the anvil head out the body in a more controlled and less traumatic manner.  In the modified method, removing the anvil assembly from the abdominal cavity is conducted through the incision and the anvil assembly is separated from the anvil retainer before removing the anvil assembly from the body cavity because the incision or the opening through which the anvil assembly extends in Williams is at the abdomen.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 9-20 have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s) on pages 6-7 of the remarks, Williams discloses securing a portion of a bowel of a patient to an outer cutaneous layer of the abdominal wall with a second annular array of staples formed through the portion of the bowel and the outer cutaneous layer of the abdominal wall to form a stoma (Paras. [0214], [0101], [0151], and [0209]-[0214] and Figs. 21-31b. Williams describes that the colon is drawn through the trephine after the trephine is formed and attaching the colon to the outer cutaneous layer of the abdominal wall to form the stoma in Para. [0209].  Williams also describes that the stoma can be formed between the colon/bowel and the skin by the circular stapler in Paras. [0211]-[0214] and [0217].  After the colon/bowel is drawn through the trephine 450 by a forceps as shown in Fig. 24 and/or an anvil as described in Paras. [0211]-[0213], the stoma is formed between the colon/bowel and the skin/outer cutaneous layer of the abdominal wall with staples by the circular stapler.  The array of staples that connects the colon/bowel and the skin/outer cutaneous layer of the abdominal wall is the second annual array of staples).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Keighley, M. R. B. & Williams, N. S., "Surgery of the Anus Rectum and Colon", 3rd Ed., Saunders Ltd., 2008: Chapter 5, pp.  175-278

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JING RUI OU/Primary Examiner, Art Unit 3771